COLEMAN, Justice
(concurring).
I concur in the decision reached in this case for the reason that in the absence of a statement of facts we are unable to say that the trial court erred in the application of settled law to the undisputed facts, and, therefore, abused his discretion. It is my opinion that in the absence of a statement of facts prepared and filed as required by Rule 377, Texas Rules of Civil Procedure, the original exhibits filed in this Court pursuant to an order of the trial court cannot be considered. Additionally, the order of the trial court authorizing his clerk to file original instruments in this Court states that the original exhibits should be filed here because the appeal concerns a temporary injunction without a statement of facts and for expedience and simplicity. Such an order is not authorized by Rule 379, T.R.C.P. McFadden v. McFadden, Tex.Civ.App., 213 S.W.2d 71; Hammett v. Mc-Intire, Tex.Civ.App., 365 S.W.2d 844.
Since the two contracts in question were considered by the trial court and are not properly before us, we cannot disturb the decision of the trial court that the first contract was rescinded in its entirety by the second.